TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00721-CR



                                   Moises Guzman, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
   NO. D-1-DC-12-300225, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Moises Guzman of two counts of indecency with a child

by sexual contact, see Tex. Penal Code § 22.11(a)(1), and the trial court assessed his punishment at

confinement for ten years in the Texas Department of Criminal Justice on each count and ordered

the sentences to be served concurrently, see id. § 12.33.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).
               Appellant’s counsel provided appellant a copy of the brief and advised appellant of

his right to examine the appellate record and file a pro se brief. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The trial

court’s judgments of conviction are affirmed.



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: July 22, 2014

Do Not Publish




                                                  2